DETAILED ACTION
This application is being examined under pre-AIA  first-to-invent provisions.

Status of claims
Canceled:
none
Pending:
1-9
Withdrawn:
none
Examined:
1-9
Independent:
1
Allowable:
none


Abbreviations                                 (Date format: MM/DD/YYYY)

Rejections applied
PHOSITA
"a person having ordinary skill in the art
at the time the invention was made"

112 Enablement,
Written description


BRI
broadest reasonable interpretation

102, 103
x
CRM
"computer-readable media" and equivalent language

101 JE(s)

IDS
information disclosure statement

101 Other

JE
judicial exception

112 Indefiniteness
x
112/1st
35 USC 112, 1st paragraph

112 "Means for"

112/2nd
35 USC 112, 2nd paragraph

112 Other

112/6th
35 USC 112, 6th paragraph

Double Patenting




Priority
Priority is claimed to as early as 4/4/2012.

Objection to the specification: title
The title should be amended to more specifically reflect the claims, particularly referencing steps/elements: setting the context of the invention, particular to all claims, and distinguishing the instant application from any related applications.  (MPEP 606 pertains.)


Claim interpretations
The following claim interpretations apply:
Claim
Recitation
Comment
1
a transparent imaging window to which the tissue is mounted
The recited "to which the tissue is mounted" causes the claim to read only on claimed embodiments in which the "system" and the "window" actually comprise the "mounted" "tissue."  Possibly what is intended is "...a transparent imaging window configured for mounting the tissue



Claim rejections - 112/2nd
The following is a quotation of 112/2nd:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.
Claims 1-9 are rejected under 112/2nd, as indefinite for failing to particularly point out and distinctly claim the subject matter which applicant regards as the invention.  Claims depending from rejected claims are rejected similarly, unless otherwise noted, and any amendments in response to the following rejections should be applied throughout the claims, as appropriate.  With regard to any suggested amendment below, for claim interpretation during the present examination it is assumed that each amendment suggested here is made.  However, equivalent amendments also would be acceptable.  
The following issues cause the respective claims to be rejected under 112/2nd as indefinite:
Claim
Recitation
Comment
1
 the computer having stored thereon computer-executable instructions which, when executed, cause the computer to acquire... images...
A claim to a machine or manufacture, e.g. here a "system," cannot directly recite a process step such as "cause the computer to acquire," not even as a contingent step.  MPEP 2173.05(p).II pertains.  Relatedly, it is not clear that the system comprises any structure particularly configured for image acquisition, e.g. a camera, a CCD, etc. (specification: [48, 75, 85]).  This rejection may be overcome by amending to, for example, "...which are configured to cause, when executed, [[cause]]...," the "configured" language properly directing the claim to the stored structure of the instructions.

using the laser directed through the objective lens of the microscope, n line images
The recitations of "laser" and "images" are inconsistent without recitation of a mechanism relating the geometry of "laser" illumination to the geometry of a "line image."  This rejection may be overcome by amending to recite, as examples, either a general mechanism addressing the needed geometric and optical transformation or a particular mechanism such as recited in either of claims 2-3.  Depending on the resolution of this rejection, a 112/a written description rejection may apply in view of unsupported embodiments within the scope of the present claim recitation.
1
line images along an X axis
It is not clear with which element or element(s) of the recited "system" the "X axis" is associated, let alone defined.  It is not clear whether the recitation requires: 
(i) that the "line" of each "image" be located or oriented along the "X axis," 
(ii) that the sequence of "images" be located or oriented, one image relative to another, along the X axis, coincident or not with the location or orientation of the "line" of the image, and/or 
(iii) some other location or orientation with respect to the X axis.  
This rejection might be overcome, for example, by amending to further detail the relationship(s) between the elements of the claim, including (i) vs. (ii) above, and the "X axis," for example reciting whether the X axis primarily is defined by the "translation stage," e.g. whether that element comprises elements configured to translate the stage along X and Y axes as defined by the stage.  Support in the original disclosure should be identified for any amendment in this regard.

Relatedly, it may help to clarify, if correct and in terminology appropriate to the disclosure, that the orientation of the "line" of each "line image" is perpendicular to the "length" of the "rectangular strip image" and that the "strip" comprises a stack, as opposed for example to a train or concatenation, of "line images."



each rectangular strip image has...
...
the strip mosaic image
The recited "each rectangular strip image" lacks antecedent at least because it has not been recited that there is more than one such "image," such that presently the recitation of "each" lacks antecedent.  This rejection might be overcome, for example, by amending to refer only to the one instance of a "strip image" already instantiated, in particular since this would appear to be sufficient for the subsequent recitation as presently recited.

Relatedly, the relationship is unclear between "each rectangular strip image" and "the strip mosaic image."  If the "mosaic image" is intended to read on embodiments comprising more than one "strip image," then neither this nor their relative locations and orientations are clear.

Possibly it would help, altogether and early in the claim, to clearly instantiate each of the following elements along with which elements comprise which elements and what are their required relative locations, orientations, configuration, etc.: the tissue, the area, the strip mosaic image, the rectangular strip image(s), and the line images.  As noted in the above claim interpretations, it may also help to clearly recite which elements actually are required to be comprised by the claimed "system" versus which elements (e.g. the "tissue) may not actually be comprised by the system but may be recited as intended use in order to specify a required configuration of the system.
1
the length of the line images
Lacks antecedent; also, the recited "length" of the plural "images" is ambiguous as to whether it is required to refer to the "length" of an individual "line image" (which appears to be the intended interpretation) versus being required to refer to the combined length of the plural images, e.g. stacked, trained, concatenated, etc.
1
a length
The nomenclature relationships are unclear between this "length," in particular as recited without additional immediate modification (e.g. an adjective such as "strip length") and the already-instantiated "a rectangular strip image... its length" and "the length of the line images."  This rejection may be overcome for example by ensuring that each different instance of "length" is recited with its own distinguishing terminology.
1
the strip mosaic image
The relationship between this element and "each rectangular strip image" is unclear.



one or more reflective features patterned...
said features.. constructed and arranged...
The relationship between the recited "patterned" and the recited "constructed and arranged" is unclear at least because the recitations appear to overlap in meaning.  If they refer to the same structure of the claimed "system," then possibly the recitations should be simplified.  Possibly "patterned on the window to trigger..."
2-3
mirror... focusing
A claim to a machine or manufacture, e.g. here a "system," cannot directly recite a process step such as "focusing."  MPEP 2173.05(p).II pertains.  Possibly "[[focusing]]configured to focus."  Also, possibly in this recitation the particular relationship to the "line image" should be recited.
2
mirror... optically scanning 
A claim to a machine or manufacture, e.g. here a "system," cannot directly recite a process step such as "scanning."  MPEP 2173.05(p).II pertains.  It is not clear that PHOSITA would have understood a "mirror" to be amenable, itself, to being configured to "scan," and it appears that some additional element, e.g. a motorized mirror mount or possibly simply the "instructions" should be recited as "configured to cause optically scanning..."  Also, possibly in this recitation the particular relationship to the "line image" should be recited.
4
the cylindrical lens
Lacks antecedent; possibly claim 4 should depend from claim 3.
4-5
filled for both illumination and
detection
It is unclear as to "filled" by what and when, e.g. a shutter, a shutter opening, a mask, laser light during operation of the laser, etc., and the claim is not properly directed to structure of the claimed "system."  Also, if "laser light" is the intended interpretation, this probably is intended laser light.  This rejection might be overcome for example by (i) clearly specifying that the filling is with illumination laser light and return or detection laser light and (ii) clearly reciting this filling as "configured to be filled" or some equivalent which properly directs the claim to the structure of the "system," i.e. the required optical configuration.  Claim 5 is rejected similarly.
6
thin
The recited "this" is a term of relative or vague degree, neither defined in the specification (e.g. [23, 82, 85]) nor having a well-known and particular definition in the art.  (MPEP 2173.05(b) pertains.)  Although the claims are interpreted in light of the specification, limitations from the specification (e.g. [82]) are not read into the claims absent a clearly limiting definition in the specification.  (MPEP 2145.VI pertains.)



wherein a constant rate of detection... triggers..., and a decreasing rate of detection... triggers...
A claim to a machine or manufacture, e.g. here a "system," cannot directly recite process steps such as "triggers."  MPEP 2173.05(p).II pertains.  Relatedly, there does not appear to be any recitation regarding accomplishing such "detection" of the recited "rate," neither as step implemented by the stored "instructions" nor as a configuration of other structure, e.g. a detector.  Possibly such steps may be claimed indirectly via the structure of the recited "instructions," and/or possibly the recitation may be directed more clearly to the structural configuration of the "lines."
8
the stop
Lacks antecedent; possibly "[[the]]a stop"

Each issue above causes the scope of the claim to be indefinite because it is unclear how the claim elements relate to each other and to the claim as a whole.


Claim rejections - 103
The following is a quotation of 35 USC 103(a) which forms the basis for all obviousness rejections set forth in this office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.
This application currently names joint inventors.  In considering patentability of the claims under 35 USC 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of 35 USC 103(c) and potential 35 USC 102(e), (f) or (g) prior art under 35 USC 103(a).

Claims 1-4 and 6-7
Claims 1-4 and 6-7 are rejected under 35 USC 103(a) as unpatentable over Freund (as cited on the attached "Notice of References Cited" form 892).

Regarding claim 1, the microscope, lens and laser read on Freund's "robotic pathology microscope... having a lens... focused on a tissue-sample section...," "highly focused beam" and "Leica DMLA automated microscope" ([62, 90, 55]; and entire document).
The recited window reads on Freund's "tissue specimens on a Single microscope Slide" ([3]; and entire document).
The recited stage reads on Freund's "a robotic microscope equipped with a motorized Stage" ([40]; and entire document).
The recited computer and instructions read on Freund's "algorithms," "computing device" and "control Software then instructs" ([20, 44]; also [59]; and entire document).
The recited line images (supported at [18]) read on Freund's "tissue Sample image... may be acquired from the tissue sample... by collecting multiple overlapping images (tiles) and stitching the tiles together" and "scanning techniques with a highly focused beam ([89-90]; and entire document), in which the recited "line image" reads on an image having finite size in two dimensions.
The recited moving the tissue reads on Freund's "moving the high-resolution translation stage of the robotic microscope into a position for image capture of the structure of interest" ([93, 111]; also [64] and entire document).
The recited translation stage not equipped with a linear encoder reads on Freund's "motorized stage" and/or "high-resolution translation stage" ([40, 64]; also [111]; and entire document).

imaging window with a reflective feature constructed and arranged to trigger a start of strip image acquisition reads on Freund's "One image centers on the portion of the slide that has a barcode label imprinted on it. The barcode image is analyzed by commercially available barcode software, and the slide identification is decoded. ... Layout information about a particular slide is received from a slide database using the barcode data for the slide. This data includes information about the number of rows and columns, and about the expected diameter of each tissue element in the array" ([40-42]; also [43-50]; and entire document), in which, directly or indirectly, Freund's barcode leads to mosaic or tiled image acquisition.  The claim is not interpreted as requiring that the "reflective features" directly or physically correspond to tissue location information, e.g. that the features be located at a particular slide position relative to the tissue, other than being on the same slide as taught by the reference.
Automating an activity, such as starting and stopping image acquisition, would have been prima facie obvious to PHOSITA (see MPEP 2144.04.III). 
Repetition of previously recited steps, such as repeated rows of imaging, would have been prima facie obvious (MPEP 2143 E., Example 9 pertains).
To the extent that the limitations of the claims are not explicitly taught with the recited relationships and sequencing among limitations, such as being taught among different embodiments within the same reference, then in the absence of a secondary consideration to the contrary it would have been prima facie obvious to PHOSITA to try the recited combination of limitations as those limitations are taught individually as described above.  Trying the recited combinations would have been examples of combining prior art elements, in some instances elements taught within the same reference, according to known methods to yield predictable results and choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success.
The art is applied to claims 2-4, 6-7 as described above for claim 1.


Citations to art
	In the above citations to documents in the art, rejections refer to the portions of each document cited as example portions as well as to the entirety of each document, unless otherwise noted in the situation of lengthy, multi-subject documents.  Other passages not specifically cited within a document may apply as well.

Conclusion
No claim is allowed.
A shortened statutory period for reply is set to expire THREE MONTHS from the mailing date of this communication.

Inquiries
The history and status of this application are accessible through the USPTO’s Patent Application Information Retrieval (PAIR) system, Private or Public: /www.uspto.gov/portal-home.jsp
PAIR questions may be directed to the Electronic Business Center at (866) 217-9197.  
USPTO Customer Service Representatives and access to automated information are available at (800) 786-9199 (USA/Canada) or (571) 272-1000.
The examiner, G. Steven Vanni, may be contacted at: (571) 272-3855 Tu-F 8-7 (ET).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Karlheinz R. Skowronek, may be reached at (571) 272-9047.
/G STEVEN VANNI/Primary Examiner, Art Unit 1631